DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and being examined.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0074896 A1 to Tanaka et al. (hereinafter Tanaka).

Regarding claims 1-3, 8-11, 13 and 16, Tanaka teaches a thermosetting resin composition comprising (A) at least one imide oligomer and (B) and epoxy resin component (See abstract), which meets the curable composition and the epoxy meets the claimed curable resin. Tanaka further teaches the imide oligomer has the formula (1) 
    PNG
    media_image1.png
    147
    827
    media_image1.png
    Greyscale
 (para 41), wherein a=0-15, b=0-15, and a+b=0-15 (para 49). The imide oligomer is obtained by mp of 184 deg C) having the formula 
    PNG
    media_image2.png
    134
    406
    media_image2.png
    Greyscale
, with a diamine having the formula (7) 
    PNG
    media_image3.png
    28
    102
    media_image3.png
    Greyscale
, and with a terminal amine component having the formula (5)
    PNG
    media_image4.png
    30
    99
    media_image4.png
    Greyscale
. (para 74-75 and 79-80). Specifically, in Example 2, the imide oligomer is obtained by reacting 0.2 mol of IPBP with 0.1 mol of 3,3’-dihydroxy-4-diaminobiphenyl (DAM-1) having the formula 
    PNG
    media_image5.png
    105
    252
    media_image5.png
    Greyscale
 as the diamine, and 0.2 mol of 3-aminophenol as the terminal amine component, resulting in an imide oligomer having a molecular weight of 1478, (para 197-198), which meets the claimed molecular weight. The above 3-aminophenol meets the claimed HO-Ar-N- portion of the claimed formula (1-2), the above IPBP meets the claimed formula (1-2) wherein A is formula (2-1), wherein Z is a divalent hydrocarbon group having an oxygen atom at the binding site, and the DAM-1 meets the claimed B of formula (5-3) for claims 1-3, 9-11, and 13, wherein B is formula (7-1), with Y as a bond, and a hydrogen of the aromatic ring is replaced. When the above a=1 and b=0 of formula (1), this meets the claimed formula (5-3) and meets claims 1-3, 9-11, and 13. Furthermore, the claimed formula (5-3) obtained from IPBP, DAM-1 and 3-aminophenol would have a MW of about 1379, and since the average mw in Example 3 is 1478, 
The above imide oligomer is mixed with an epoxy resin and cast upon a PET film and cured (para 202-206), which meets the adhesive and cured product cited in claims 8, and the imide oligomer curing agent cited in claim 16. 
In the alternative, if it is found that the reference does not anticipated the claims, the claimed invention would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention because, as cited above and incorporated herein, Tanaka teaches the epoxy resin (i.e. curable resin), and the imide oligomer having the claimed formula (1-2) with a weight average molecular weight of 1478 (para 198). It is known in the art that the polydispersity index indicates the distribution of individual molecular masses in a given polymer sample, (i.e. polydispersity index = Mw/Mn), and typically the polydispersity index ranges from equal to or greater than 1, wherein uniform polymer chain lengths approach a polydispersity index of 1 and a broader amounts of molecular weights would be a polydispersity index of greater than 1. Thus, based on the Mw of 1478 in Tanaka, one skilled in the art would have expected for the polydispersity index of a polymer to be equal to or greater than 1, which correlates the number average molecular weight (Mn) of 1478 or less, which overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).


Tanaka is silent regarding properties such as melting point, solubility and imidization rate of the imide oligomer composition, and weight reduction, adhesion force, and glass transition temperature, of the cured product.
However, as cited above and incorporated herein, Tanaka teaches a substantially identical composition of an epoxy resin and an imide oligomer composition obtained from the aromatic dianhydride, IPBP having a mp of 184 deg C, DAM-1 diamine and 3-aminophenol with the claimed molecular weight in an epoxy resin composition and the Applicant cites in their specification that it is the specific structure and molecular weight of the imide oligomer composition which gives the epoxy resin composition the claimed properties (para 15-17) and the aromatic dianhydride, diamine, phenol monoamine affects the solubility, glass transition temp, and melting point properties of the imide oligomer composition. (para 40-41 and 22).
Thus, one skilled in the art would have a reasonable expectation for the curable  composition and imide oligomer composition of Tanaka to have the claimed melting point, solubility and imidization rate properties of the imide oligomer composition, and weight reduction, adhesion force, and glass transition temperature properties of the cured product because Tanaka teaches a substantially identical composition of an epoxy resin and an imide oligomer composition obtained from the aromatic dianhydride, IPBP having a mp of 184 deg C, DAM-1 diamine and 3-aminophenol with the claimed molecular weight and the Applicant cites in their specification that it is the specific structure and molecular weight of the imide oligomer composition which gives the epoxy resin composition the claimed properties (para 15-17) and .

Claim(s) 1-3, 5-11, and 13-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,147,943 A to Inoue et al. (hereinafter Inoue).

Regarding claims 1-3, 8-11, 13, 14 and 16, Inoue teaches a thermosetting composition comprising (A) a terminal imide oligomer having hydroxyl groups present, and (B) and organic compound having at least two epoxy groups (See abstract), wherein the imide oligomer has the formula (I) 
    PNG
    media_image6.png
    105
    813
    media_image6.png
    Greyscale
, wherein n is 0-50 (col 5, ln 18-31). The above imide oligomer is specifically obtained from reacting 0.12 mole of 2,3,3’,4’-biphenyltetracarboxylic dianhydride (a-BPDA, MW 294.2, m.p. 199 deg C), with 0.09 mole of 1,3-bis(4-aminophenoxy)benzene, (TPE-R, MW292.3), and 0.06 mole of p-aminophenol (pAOH, MW 109.1), (See Table 1, Example 3, col 9, ln 16 to col 10, ln 39). The above TPE-R is the N-Ar-N, portion, and the m-aminophenol is the HO-R-N portion of 
    PNG
    media_image7.png
    82
    203
    media_image7.png
    Greyscale
portion and meets the claimed formula (1-2), wherein A formula (2-1), wherein Z is a bond, cited in claim 1, and TPE-R meets the claimed N-B-N, wherein B is formula (7-1) as cited in Example 3 of the Applicant’s specification. When n=0 or 1, the above formula (I) also meets the claimed formula (5-1) and (5-3) of claim 2 and 3. 
	Inoue is silent regarding the terminal imide oligomer molecular weight.
However, as cited above and incorporated herein, Inoue teaches a substantially identical imide oligomer obtained by substantially the same process. Specifically, Inoue teaches reacting 0.12 mole of a-BPDA, with 0.15 mole of diamine+monoamine (0.09 TPE-R + 0.06 pAOH) and similarly, the Applicant’s Examples 19 and 21, the imide oligomer composition is obtained from a dianhydride to diamine ratio of about 1.5:1, with the end groups capped by the monoamine, which is substantially similar to Inoue at a dianhydride to diamine ratio of about 1.33:1 with the end groups capped by 0.06 moles of monoamine, and the Applicant recites that the imide oligomer is obtained from the same dianhydride, diamine and monoamine in para 40-41, and 44, of their specification, and further states in para 32-39 of their specification that the molecular weight is controlled by molar ratio of the dianhydride, diamine and monoamine and this is further evident because Inoue also teaches the imide oligomer has a small molecular weight. (col 3, ln 32-34).

In the alternative, if it is found that the reference does not anticipated the claims, the claimed invention would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention because, as cited above and incorporated herein, Inoue teaches the epoxy resin (i.e. curable resin), and the imide oligomer having formula (I) 
    PNG
    media_image6.png
    105
    813
    media_image6.png
    Greyscale
, wherein n is 0-50 (col 5, ln 18-31), obtained from reacting 2,3,3’,4’-biphenyltetracarboxylic dianhydride (a-BPDA, MW 294.2), with 1,3-bis(4-aminophenoxy)benzene, (TPE-R, MW292.3), and p-aminophenol (pAOH, MW 109.1), and when n=1-50, the above formula (I) formed from a-BPDA, TPE-R and pAOH, would correlate to about 1098-29812, which overlaps and meets the claimed molecular weight. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Regarding claims 5, 6, 7, 14 and 15, as cited above an incorporated herein, Inoue teaches the claimed composition and imide oligomer cited in claims 1 and 9. Inoue further teaches the composition is heated and cured with a Tg of 278-290 deg C (See Table 2), which is within the claimed range cited in claim 7. Inoue further teaches the imide oligomer has a melting point from 100-300 deg C (col 3, ln 39-43).
Inoue is silent regarding properties such as solubility and imidization rate of the imide oligomer composition, and the weight reduction, adhesion force, of the cured product.
However, as cited above and incorporated herein, Inoue teaches a substantially identical composition of an epoxy resin and an imide oligomer composition obtained from the a-BPDA (m.p. 199 deg C), TPE-R and pAOH, with the aromatic anhydride having a melting point lower than 240 deg C, and a cured epoxy resin composition and the Applicant cites in their specification that it is the imide oligomer which gives the epoxy resin composition the claimed properties (para 15-17) and the type of aromatic dianhydride, diamine, phenol monoamine in 
Thus, one skilled in the art would have a reasonable expectation for the curable  composition and imide oligomer composition of Inoue to have the claimed solubility and imidization rate properties of the imide oligomer composition, and weight reduction, and adhesion force properties of the cured product because Inoue teaches a substantially identical composition of an epoxy resin and an imide oligomer composition obtained from the a-BPDA (m.p. 199 deg C), TPE-R and pAOH, with the aromatic anhydride having a melting point lower than 240 deg C, and a cured epoxy resin composition and the Applicant cites in their specification that it is the imide oligomer which gives the epoxy resin composition the claimed properties (para 15-17) and the type of aromatic dianhydride, diamine, phenol monoamine in the imide oligomer affects the solubility, glass transition temp, and melting point properties of the imide oligomer composition, (para 40-41 and 22), which is further evident by the imide oligomer composition of Inoue having the claimed melting point range and the above cured composition of Inoue having the claimed Tg. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue.
Regarding claims 4 and 12, as cited above an incorporated herein, Inoue teaches the claimed composition and imide oligomer cited in claims 1 and 9. Inoue further teaches the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HA S NGUYEN/Examiner, Art Unit 1766